DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from provisional application 60612724 filed on 09/24/2004.
Status of Claims
	Claims 1-5, 31-35, and 37-45 are pending.
	Claims 6-30 and 36 have been cancelled.

Election/Restrictions
Applicant elected Invention I (Apparatus) and Species 32 (Figures 90-91) without traverse on 02/06/2019.

Information Disclosure Statement
The Information Disclosure Statement filed on 02/01/2021 has been considered by the examiner.  
The applicant is reminded that a proper Information Disclosure Statement should include only references material to the patentability of the claims.  However the patent cited by the applicant was filed more than 10 years after the priority date of this application.  

Claim Rejections - 35 USC § 112
The previous 112 rejections have been withdrawn in view of the applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38-42 and 44-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brantigan US 5,192,327.
	Brantigan discloses the invention substantially as claimed being an expandable implant device comprising a body (intermediate component Figure 9) comprising a body longitudinal axis (moving left to right in Figure 9), first and second opposing sloped surfaces (42 top and 42 bottom) having a groove (along central portion 33).  Brantigan further discloses 1st and 2nd external components (top and bottom components Figure 9) including 1st and 2nd outer faces/surfaces (outermost top and bottom surfaces) having ridges extending away from the longitudinal axis (grooves on outer surfaces extend up and away from longitudinal axis) and 1st and 2nd inner surfaces (inner surfaces of top and bottom component) comprising tongues (peaks along central portion 33).  
	In regards to the first/second and expanded/contracted configurations, Brantigan’s 3 components are fully capable of being stacked and aligned in numerous orientations including those with height contraction/expansion while the long ends of the 
In regards to the body first surface is a portion of a groove which the tongue slideable attachable engages with, Brantigan discloses the adjacent surface of each component has peaks and valleys forming grooves and tongues which are slidably attachable to each other.  Additionally the peaks and valleys all comprise a plurality of angled smooth surfaces.
	In regards to claims 37, and 42, the tongue and grooves of all of the outer surfaces of Brantigan can permit sliding along their length along the longitudinal axis (the claims still fail to define the orientation or direction of the longitudinal axis) and restrict movement along their width (angled surfaces resist movement without lifting).
In regards to claim 44 the first and second side surfaces of the tongue and groove, Brantigan discloses the surfaces comprise a plurality of adjacent channels 

Brantigan discloses the body includes two opposing sloped surfaces but does not disclose that the slopes of the first and second body surfaces are equal relative to a longitudinal axis.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the slopes of both surfaces of the body and the inner surfaces of the external members of Brantigan with a constant equal slope in order to provide a more constant modular system.  Providing equal slopes would enable the body to be inserted in either orientation (flipped or right side up).  This would eliminate the need to proper orientation prior to insertion. 

Allowable Subject Matter
Claims 1-5, 31-35, and 37 allowed.
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant failed to provide any actual arguments or explanation with respect to the most recent amendments filed on 02/01/2021.  The applicant merely states that 
In order to advance prosecution the applicant is advised to amend all of the independent claims to positively define the location/orientation of the longitudinal axis with respect to the slopes/grooves/tongues and incorporate the language of claim 36.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/Christopher D. Prone/Primary Examiner, Art Unit 3774